Exhibit 10.21

 

AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT

 

THIS AMENDMENT TO BUSINESS MANAGEMENT AGREEMENT (this “Amendment”) is entered
into as of November 12, 2010, by and between Senior Housing Properties Trust, a
Maryland real estate investment trust (the “Company”) and Reit Management &
Research LLC, a Delaware limited liability company (the “Manager”).

 

WHEREAS, the Company and the Manager are parties to a Business Management
Agreement dated as of January 7, 2010 (the “Original Agreement”) and

 

WHEREAS,  the Company anticipates acquiring certain medical office buildings,
clinics and biomedical, pharmaceutical and laboratory buildings pursuant to
various purchase agreements between the Company and CommonWealth REIT, formerly
known as HRPT Properties Trust (“CWH”), and/or certain of its subsidiaries, all
dated as of November 12, 2010; and

 

WHEREAS, the Company and the Manager desire to amend the Original Agreement to
provide that the “Management Fee” (defined therein) will be calculated using the
historical cost of the properties so acquired on the books of CWH and not the
price set forth in the purchase agreements;

 

NOW, THEREFORE, the parties hereto agree that the Original Agreement is amended
as follows:

 

The definition of “Purchase Agreements” in the third paragraph of Section 10.
Compensation. of the Original Agreement is amended as follows:

 

“Purchase Agreements” shall mean the various purchase and sale agreements, all
dated as of May 5, 2008, pursuant to which the Company contracted to buy from
HRPT Properties Trust and/or certain of its subsidiaries certain medical office
buildings, clinics and biomedical, pharmaceutical and laboratory buildings and 
the various purchase and sale agreements, all dated as of November 12, 2010,
pursuant to which the Company contracted to buy from CommonWealth REIT and/or
certain of its subsidiaries certain medical office buildings, clinics and
biomedical, pharmaceutical and laboratory buildings.

 

In all other respects the Original Agreement remains in full force and effect
and unamended.

 

[Signature page to follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as an instrument under seal by their duly authorized officers, as of the day and
year first above written.

 

 

 

SENIOR HOUSING PROPERTIES TRUST

 

 

 

 

 

By:

/s/ David J. Hegarty

 

 

 

Name: David J. Hegarty

 

 

 Title: President and Chief Operating Officer

 

 

 

REIT MANAGEMENT & RESEARCH LLC

 

 

 

 

 

By:

/s/ Mark L. Kleifges

 

 

 

Name: Mark L. Kleifges

 

 

 Title: Executive Vice President

 

--------------------------------------------------------------------------------